Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 04/08/2022.  Claims 1, 2 and 4-16 are pending and have been examined.
The information disclosure statements (IDS) submitted on 03/15/2022 and 03/28/2022 were considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
1. (Currently Amended) A smart television interaction method, comprising: 
when a smart television receives a screen projection request, establishing a Bluetooth connection being with a mobile terminal corresponding to the screen projection request according to the screen projection request, and performing the screen projection; and 
receiving a control instruction for controlling the mobile terminal, and broadcasting the control instruction through Bluetooth to enable the mobile terminal to execute the control instruction, 
wherein,  when the smart television receives a screen projection request, establishing a Bluetooth connection with a mobile terminal corresponding to the screen projection request according to the screen projection request, and performing the screen projection, comprising: 
when the smart television receives a screen projection request, searching a connectable terminal, and searching a corresponding mobile terminal in searched terminal according to the screen projection request, and 
when a mobile terminal corresponding to the screen projection request is found, establishing a Bluetooth connection with the mobile terminal and performing screen projection.
14. (Currently Amended) A non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores one or more programs that can be executed by one or more processors to implement: 
when a smart television receives a screen projection request, establishing a Bluetooth connection being with a mobile terminal corresponding to the screen projection request according to the screen projection request, and performing the screen projection; and 
receiving a control instruction for controlling the mobile terminal, and broadcasting the control instruction through Bluetooth to enable the mobile terminal to execute the control instruction, 
wherein,  when the smart television receives a screen projection request, establishing a Bluetooth connection with a mobile terminal corresponding to the screen projection request according to the screen projection request, and performing the screen projection, comprising: 
when the smart television receives a screen projection request, searching a connectable terminal, and searching a corresponding mobile terminal in searched terminal according to the screen projection request, and 
when a mobile terminal corresponding to the screen projection request is found, establishing a Bluetooth connection with the mobile terminal and performing screen projection.  
15. (Currently Amended) A smart television, comprising: a processor, a memory and a bus; a computer-readable program executable by the processor is stored on the memory; 
the bus realizes connection communication between the processor and the memory; -7-A torney Docket No. 00155.0196.00US Application No. 17257415 
the processor, when executing the computer-readable program, is configured to perform: 
when a smart television receives a screen projection request, establishing a Bluetooth connection being with a mobile terminal corresponding to the screen projection request according to the screen projection request, and performing the screen projection; and 
receiving a control instruction for controlling the mobile terminal, and broadcasting the control instruction through Bluetooth to enable the mobile terminal to execute the control instruction, 
wherein,  when the smart television receives a screen projection request, establishing a Bluetooth connection with a mobile terminal corresponding to the screen projection request according to the screen projection request, and performing the screen projection, comprising: 
when the smart television receives a screen projection request, searching a connectable terminal, and searching a corresponding mobile terminal in searched terminal according to the screen projection request, and 
when a mobile terminal corresponding to the screen projection request is found, establishing a Bluetooth connection with the mobile terminal and performing screen projection.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2 and 4-16 are allowable because the prior art fails to teach or suggest smart television interaction method, comprising: when a smart television receives a screen projection request, establishing a Bluetooth connection being with a mobile terminal corresponding to the screen projection request according to the screen projection request, and performing the screen projection; and receiving a control instruction for controlling the mobile terminal, and broadcasting the control instruction through Bluetooth to enable the mobile terminal to execute the control instruction, wherein, when the smart television receives a screen projection request, establishing a Bluetooth connection with a mobile terminal corresponding to the screen projection request according to the screen projection request, and performing the screen projection, comprising: when the smart television receives a screen projection request, searching a connectable terminal, and searching a corresponding mobile terminal in searched terminal according to the screen projection request, and when a mobile terminal corresponding to the screen projection request is found, establishing a Bluetooth connection with the mobile terminal and performing screen projection, as recited in the claims.
The closest prior art, Lee et al. (US 2011/0107388), discloses providing a user input back channel (UIBC) between a source device and sink device during screen projection.  However, Lee et al. does not disclose searching for a connectable device after receiving the screen projection request as claimed.  Lee et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo (US 2021/0182013)
Jin et al. (US 2021/0168439)
Choi et al. (US 2021/0117146)
Bromand et al. (US 10,827,028)
Keyser-Allen et al. (US 2020/0260396)
Borghei et al. (US 2019/0230408)
Gordon et al. (US 10,284,492)
Lee et al. (US 2019/0089925)
Herz (US 2018/0077442)
Oh et al. (US 2017/0220311)
Kim (US 2015/0356949)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425